TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00086-CR
NO. 03-07-00087-CR



Daniel George Crocker, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NOS. 7950 & 7951, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Daniel George Cocker seeks to appeal from judgments of conviction for felony
driving while intoxicated and possession of a controlled substance with intent to deliver.  The trial
court has certified that these are plea bargain cases and Cocker has no right of appeal.  The court has
also certified that Cocker waived his right of appeal.    See Tex. R. App. P. 25.2(a)(2).  The appeals
are dismissed.  See id. rule 25.2(d).

				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 22, 2007
Do Not Publish